MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reconsider and denial of a second motion to reopen the previous denial of an application for asylum, withholding of removal, and protection under the Convention Against Torture. We review this decision for an abuse of discretion. See Ray v. Gonzales, 439 F.3d 582 (9th Cir.2006) (citing Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004)).
We conclude that the BIA did not abuse its discretion in denying the motion to reconsider because petitioner’s motion was untimely. See 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R. § 1003.2(b)(2). We further conclude that the BIA did not abuse its discretion in denying the motion to reopen because petitioner’s motion was untimely, as well as number-barred, and the petitioner has not provided sufficient evidence to support an exception to the numerical or time limits for motions to reopen. See 8 U.S.C. §§ 1229a(c)(7)(A) and 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).
Accordingly, respondent’s motion for summary denial of this petition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.